Appeal from a supplemental and amended final decree in a condemnation proceeding in so far as it directs, after deducting unpaid taxes and payment of the first mortgage in full, the payment to the second mortgagee of the balance of the condemnation award for Damage Parcels 9-13, inclusive. Decree, in so far as appealed from unanimously affirmed, with costs. The trier of the fact was free to find there was both presumptive and actual consideration for the second mortgage running to the corporate owner of the property. That corporate owner likewise is estopped to assert the contrary. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.